Citation Nr: 1124175	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  10-40 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE


Entitlement to non-service-connected death pension benefits.



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1952 to March 1954.  The appellant in this matter is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in St. Paul, Minnesota.  The appellant's agency of original jurisdiction is the RO in Waco, Texas.


FINDINGS OF FACT

The appellant's countable annual income for a surviving spouse with no dependents exceeds the maximum annual pension rate (MAPR) for death pension benefits.


CONCLUSION OF LAW

The criteria for entitlement to non-service-connected death pension benefits are not met.  38 U.S.C.A. §§ 1503, 1521, 1541 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.3(b)(4), 3.21, 3.23, 3.271, 3.272, 3.273 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1) as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the claimant has not demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed below, the Board has found none.

In March 2009, VA sent the claimant a letter informing her of the types of evidence needed to substantiate her claim and its duty to assist her in substantiating her claim under the VCAA.  The letter informed the appellant that VA would assist her in obtaining evidence necessary to support her claim, such as medical records, employment records, or records from other Federal agencies.  She was advised that it is her responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to her claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in her possession to the RO.

The Board finds that the content of the letter provided to the appellant complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the March 2010 decision and September 2010 SOC explained the basis for the RO's action, and the SOC provided her with an additional period to submit more evidence.  It appears that all obtainable evidence identified by the appellant relative to her claim has been obtained and associated with the claims file, and that she has not identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the appellant has been provided with every opportunity to submit evidence and argument in support of her claims, and to respond to notices.

Accordingly, we find that VA has satisfied its duty to assist the appellant in apprising her as to the evidence needed, and in obtaining evidence pertinent to her claim under the VCAA.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the appellant.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Improved death pension is a benefit payable to the surviving spouse of a Veteran of wartime service who has died of non-service-connected disability.  Basic entitlement exists if (i) the Veteran served for 90 days or more during a period of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability, and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate specified in 38 C.F.R. §§ 3.23 and 3.24.  See 38 C.F.R. § 3.3(b)(4) (2010).

In order for the claimant not to have excessive income, it must be determined that her income is not in excess of the MAPR specified in 38 C.F.R. § 3.23 (2010).  The MAPR is published in Appendix B of VA Adjudication Procedures Manual M21-1, and is to be given the same force and effect as if published in VA regulations.  38 C.F.R. § 3.21 (2010).  The MAPR is generally revised every December 1st, based upon Federal data as to any increase in the cost of living, and is applicable for the following 12-month period.

Income from Social Security Administration (SSA) benefits is not specifically excluded under 38 C.F.R. § 3.272 and therefore is included as countable income.  Certain unreimbursed medical expenses in excess of five percent of the MAPR may be excluded from countable income for the same 12-month annualization period to the extent they were actually paid.  38 C.F.R. § 3.272 (2010).

In the present case, a July 2009 decision established entitlement to death pension benefits effective August 1, 2008.  The payments were to cease as of September 1, 2008, due to the claimant's increased income.  After receiving additional information from the claimant, the RO issued a decision that the claimant's death pension benefits were to continue until February 1, 2009, at which time they would cease due to the income limitation.  The MAPR for a death pension for a surviving spouse with no dependents was $7,498.00 effective December 1, 2007, and it has been $7,933.00 since December 1, 2008.  See 38 C.F.R. § 3.23(a)(5); VA Manual M21-1, Part I, Appendix B.  

The appellant's countable income has exceeded the maximum annual pension rate for a surviving spouse for the pertinent time period in question in this appeal.  See VA Manual M21-1, Appendix B.  Records from the Social Security Administration indicate that as of December 2008 the claimant's income was $761.00 a month, which is $9,132.00 a year.  Therefore, her income exceeded the MAPR on February 1, 2009 and she is not eligible for VA death pension benefits.  See 38 C.F.R. §§ 3.3(b)(4), 3.23 and 3.24.

The Board is sympathetic to the appellant's claim and for the loss of her husband, and expresses its appreciation for his service to the Nation.  Unfortunately, her countable income must be less than the annual rate of improved death pension as determined by law in order to receive the claimed pension benefits.  VA, and the Board, are bound by the applicable law and regulations as written.  38 U.S.C.A. § 7104(c).  

ORDER

Entitlement to non-service-connected death pension benefits is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


